Name: Commission Regulation (EEC) No 3599/92 of 11 December 1992 on the supply of white sugar as urgent aid for the people of Albania pursuant to Council Regulation (EEC) No 3106/92
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 12. 92 Official Journal of the European Communities No L 366/5 COMMISSION REGULATION (EEC) No 3599/92 of 11 December 1992 on the supply of white sugar as urgent aid for the people of Albania pursuant to Council Regulation (EEC) No 3106/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3106/92 of 26 October 1992 on urgent action for the supply of agricultural products to the people of Albania ('), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regu ­ lation (EEC) No 2205/90 (3), and in particular Article 5 (3) thereof, Article 1 1 . A tendering procedure is hereby initiated for the award of contracts for the supply pursuant to Regulation (EEC) No 3106/92 of two lots of 5 000 tonnes of white C sugar in accordance with the conditions laid down in this Regulation . 2. The supply of each of the two lots shall include : (a) the mobilization of white C sugar produced in the Community within the meaning of the sixth subpara ­ graph of point (c) of Article 24 ( la) of Council Regula ­ tion (EEC) No 1785/81 (6). The sugar to be supplied must satisfy the quality and characteristic requirements laid down in Annex I. The product must be packed and labelled in accordance with the instructions in that Annex ; (b) transport to the port of Durres at the expense of the successful tenderer, by 7 February 1993 at the latest. Delivery shall include unloading and placement at the entry of the storehouse at destination. Where the last subparagraph of Article 2 (2) applies, transport must be effected by 14 February 1993 at the latest. Tenderers shall take out at their own expense the appro ­ priate insurance to cover the goods up to the delivery stage fixed . Whereas Regulation (EEC) No 3106/92 provides for urgent action for the free supply of agricultural products intended for the people of Albania ; whereas the Albanian authorities have also requested the supply of white sugar ; whereas this request should be granted ; whereas pursuant to Article 2 of that Regulation suppliers are to be chosen by tendering procedure ; Whereas it is necessary to determine the conditions for participating in the tendering procedure for the award of supply contracts and the obligations of the successful tenderers : Whereas, as regards the securities to be lodged by suppliers, Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products (4), as last amended by Regulation (EEC) No 3745/89 0, should apply ; Whereas the goods delivered do not qualify for export refunds and are not subject to compensatory amounts ; Whereas the appropriate communications to ensure the optimal monitoring of operations until the taking over at destination should be provided for, Article 2 1 . Tenders shall be transmitted by written telecommu ­ nication to the intervention agency of the Member State in which the goods are packed and stored prior to ship ­ ment. 2. Tenders must be lodged in their entirety before 12.00 noon (Brussels time) on 7 January 1993. Where no award is made under Article 5 (1 ), tenders must be lodged for a second submission before 12.00 noon (Brussels time) on 14 January 1993. ( ») OJ No L 312, 29. 10. 1992, p. 2. (2) OJ No L 164, 24. 6. 1985, p. 1 . (3) OJ No L 201 , 31 . 7. 1990, p. 9. (4) OJ No L 205, 3. 8 . 1985, p. 5. (4 OJ No L 364, 14. 12. 1989, p. 54 . (&lt;) OJ No L 177, 1 . 7. 1981 , p. 4. No L 366/6 Official Journal of the European Communities 15. 12. 92 Article 3 Article 5 1 . On the basis of the tenders received :  the delivery shall be awarded to the tenderers) whose tenders) quote the lowest amounts ; in the event of equal quotes, awards will be made by drawing lots,  or, where necessary, no award shall be made, in par ­ ticular where the tenders submitted exceed the prices normally obtaining on the market. 2. Within seven working days following the closing date for submission of tenders, the Commission shall inform each Member State of the tenders which have been accepted and of the awards which have not been made. 3 . Within 10 working days following the closing date for submission of tenders, the agency referred to in Article 2 ( 1 ) shall inform all tenderers by written telecom ­ munication of the outcome of the tendering procedure . Where an award is made, the successful tenderer shall be informed thereof immediately by written telecommunica ­ tion . 1 . Tenders shall be valid only if they : (a) indicate the precise reference to this Regulation ; (b) indicate the name and address and in particular the telex/telefax number of a tenderer established in the Community ; (c) cover an entire lot (net weight); (d) indicate the total amount of the tender, expressed in ecus per tonne of goods. In addition, the amount shall be broken down to show separately the price offered for the manufacture and packaging of the goods, and the transport and other costs (including insurance) from the storehouse to the delivery stage referred to at Article 1 (2) (b) ; (e) indicate, for transport by sea, the port of shipment in the Community ; (f) indicate the exact address of the packaging plant and storehouse at which the goods are kept prior to dispatch ; (g) are accompanied by proof that the tenderer has lodged a tendering security of ECU 20 per tonne in the name of the intervention agency in accordance with Title III of Regulation (EEC) No 2220/85. This proof shall be furnished by means of a document issued by the guarantor. 2 . A tender which is not presented in accordance with this Article or which contains conditions other than those laid down in this Regulation shall not be valid. 3 . No tender may be changed or withdrawn . Article 6 The tendering security provided for in Article 3 ( 1 ) (g) shall be released without delay :  if a tender is not accepted or if no award is made, to the successful tenderer when proof is provided of the lodging of the delivery security in accordance with Article 7. Article 7 Within five working days of being notified of the award of the delivery contract, the successful tenderer shall provide the agency indicated in Article 2 with proof that a delivery security amounting to 10 % of the tender amount, in accordance with Title III of Regulation (EEC) No 2220/85, has been lodged in its name. The proof shall be furnished by means of a document issued by the guarantor. Article 4 The competent agencies referred to in Article 2 shall transmit to the Commission, by written telecommunica ­ tion (telefax 2963305), not later than 24 hours following the closing date fixed for the submission of tenders for each of the two lots, the following information : (a) the number of tenders submitted within the deadline referred to in Article 2 and in accordance with Article 3 ; (b) separately and clearly for each tender :  the total ecu price offered, and the breakdown provided for in Article 3 ( 1 ) (d),  the places of packing and storage prior to dispatch,  the business name of the tenderer established in the Community. Article 8 1 . The successful tenderer shall present the application for payment of the delivery to the intervention agency referred to in Article 2. The application shall be accompanied by :  the export certificate referred to in Article 12, 15. 12. 92 Official Journal of the European Communities No L 366/7 2. Proof of fulfilment of the obligations relating to the supply shall be given to the agency concerned by pre ­ senting the documents referred to in Article 8 . 3 . In the event of particular difficulties, the Commis ­ sion shall take the appropriate measures.  the customs declarations of exportation,  the transport documents,  the T 5s, if necessary,  the original of the take-over certificate drawn up in accordance with the specimen in Annex II and issued by the beneficiary or his representative (Agro Export, Ministry of External Trade, Tirana). Where the certificate is not issued by the beneficiary, the Commission shall designate the agency competent to issue the certificate in accordance with the specimen referred to above . 2. The payment shall be made for the quantity of goods (net weight) recorded at the take-over and confirmed in the document of conformity provided for in Article 9 (2). Article 11 1 . Except in cases of force majeure, the successful tenderer shall bear all risks which the goods may incur, in particular loss or deterioration as far as the supply stage laid down . 2. In cases of force majeure, the successful tenderer shall be freed from all or part of his obligations. In such cases, the competent agency responsible for payment shall take the appropriate measures after consulting the Commission. Article 12 Without prejudice to Article 3 ( 1 ) of Regulation (EEC) No 2630/81 (') box 20 (special conditions) of licence ap ­ plications and export licences for C sugar shall indicate : 'Urgent aid  Regulation (EEC) No 3599/92. Export refunds and monetary compensatory amounts are not applicable'. Article 9 1 . The goods shall be inspected by the intervention agency of the Member State in which packing and storage are carried out before the consignment indicated by the successful tenderer in his offer. The inspection shall concern the quantity, the quality, packaging and labelling of the supply. Following inspection, the agency shall issue a certificate of conformity. 2. An inspection of conformity of the supply as regards quantity, quality, packaging and labelling shall be carried out in the country of destination by an agency or a control firm designated by the agency mentioned in para ­ graph 1 in agreement with the successful tenderer. A certificate of conformity shall be issued following the inspection and transmitted directly to the intervention agency. 3 . The agencies or control firms responsible for the inspections shall take separate representative samples, to be retained for the Commission, before loading in the Community as well as at the place of destination . 4. The costs relating to the inspections as well as the cost of samples shall be borne by the successful tenderer. Article 13 The conversion rates to be used for payment of tenders and for the tendering and delivery securities shall be the agricultural conversion rates in force on the closing date for submission of tenders. Article 14 1 . Member States shall communicate to the Commis ­ sion all information concerning the carrying out of a de ­ livery, in particular the results of the inspections referred to in Article 9, actual delivery schedules and any incidents occurring during delivery. 2. The Commission shall communicate in good time to the competent agencies of the Member States all the information necessary to facilitate the proper execution of deliveries.Article 10 1 . For the purposes of releasing the delivery security, the primary requirement within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be completion of the delivery in accordance with the condi ­ tions laid down. The quantity delivered shall be considered satisfactory where the net weight when taken over by the beneficiary is not more than 1 % less than the quantity awarded. Article 15 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 258, 11 . 9 . 1981 , p. 16. No L 366/8 Official Journal of the European Communities 15 . 12. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX I 1 . Characteristics and quality of the goods : white sugar of category 2 standard quality (Council Regula ­ tion (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 .)) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12.). The rule provided at the second indent of Article 18 (2) (a) of Regulation (EEC) No 2103/77 is binding for determination of the sugar category. 2. Packaging and marking : new jute bags, with inner polythene bag at least 0.05 mm thick, minimum weight of jute and polythene 420 g, net capacity 50 kilograms. Marking : the European flag (see OJ No C 114, 29 . 4. 1991 , p. 1 , Annexes I and II). 3 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 15. 12. 92 Official Journal of the European Communities No L 366/9 ANNEX II TAKE-OVER CERTIFICATE I, the undersigned : (surname, name, business name) acting for for the account of hereby certify that the goods described below, delivered pursuant to Commission Regulation (EEC) No 3599/92 have been taken over :  Date and place of take-over :  Type of goods :  Tonnage (net) weight taken over :  Packaging : Observations : Signature : Date :